Title: To John Adams from Richard Cranch Norton, 7 April 1812
From: Norton, Richard Cranch
To: Adams, John



Honored Sir,
Washington, April 7th. 1812.

I have received your very obliging favor of the 20th. ult. The excellent advice it contains in regard to my professional studies will not soon be forgotten. Of the peculiar advantages which I possess for obtaining legal knowledge I am fully sensible, nor do I suffer them to pass unimproved. I have made a point of attending the Supreme Court as often as possible during its sessions. More practical knowledge is, I am persuaded, to be acquired in this way than by reading merely. In attending the Court, I have also had in view, in subordination to that most important object, information on points of legal knowledge & practice, the attainment of the Stenographic art. With this view I have made a practice of noting down in Short-hand the arguments of Counsel; by which means, while I fix those arguments & the principles of law brought into view in them, more firmly in my mind than I otherwise could, I acquire a habit of attention & improve myself in an art which may be considerable use to me in future life. I also frequently attend the debates both in the Senate & the House of Representatives. Both houses have been sitting, for a considerable part of the week past, in conclave. The result of their deliberations you will have before this letter reaches you. It seems to be the general opinion that the embargo which they have laid will produce a war with England immediately. I had hoped that we should have been able to settle our differences with that country without being obliged to have recourse to this last resort. I am not, I must confess, prepared, with some of our politicians, to hail war as the harbinger of prosperity to our country. I have never entered into an investigation of the comparative advantages & disadvantages of a state of war, but my general impression has always been that it is a state to be deprecated as one of the greatest calamities that can befal a nation, & always to be avoided when it can be done consistently with the national honor & safety. Whenever such a cause renders it necessary, I hope & trust I shall be the last to object to it.
Your recommendation, Sir, has obtained for my brother Edward the commission he wished; &, from the present appearance of things, it is not unlikely that he may soon be called into the field.
The Vice President, by the last accounts, continued dangerously ill.
Mr. Whipple, of whose situation you wish to be informed, resides in Georgetown. He has opened an office there, but, I believe, gets little or no business as a lawyer. He, not long since, published a pamphlet giving, I believe, (for I have not read it) some account of the late revolutions in South America, & I have lately seen an advertisement of his in the papers, in which he offers for sale certain stuccos & washes for preserving the roofs of houses against fire. I frequently see him at court, & he has several times been at my uncle’s.
Be so good as to present my respect to your Lady, to Mrs. Smith, if still with you, & to the rest of your family.
Sensible of the high favor you have conferred upon me by admitting me to a correspondence with you, & of the obligations I am under to you, / I am, Honored Sir, / most respectfully, / Your obedt. servt.
R. C. Norton.